Name: Commission Regulation (EEC) No 1115/82 of 11 May 1982 correcting Regulation (EEC) No 1028/82 fixing the corrective amount applicable to the refund on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 82 Official Journal of the European Communities No L 130/ 13 COMMISSION REGULATION (EEC) No 1115/82 of 11 May 1982 correcting Regulation (EEC) No 1028/82 fixing the corrective amount applicable to the refund on rice and broken rice of the management committee ; whereas it is therefore necessary to amend the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular the second subparagraph of Article 17 (4) thereof, Whereas the corrective amount applicable to the refund on rice and broken rice was fixed by Commis ­ sion Regulation (EEC) No 1028/82 of 30 April 1 982 (3) ; whereas a check has revealed that as the result of an obvious error the Annex to that Regulation does not correspond to that submitted for the opinion The Annex to Regulation (EEC) No 1028/82 is replaced with effect from 11 May 1982 by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . 0 OJ No L 291 , 19 . 11 . 1979, p. 17. (J) OJ No L 118 , 1 . 5 . 1982, p . 68 . No L 130/14 Official Journal of the European Communities 12. 5 . 82 ANNEX (ECU/tonne) CCT heading No Description Current 5 1st period 6 2nd period 7 3rd period 8 ex 10.06 Rice : B. I. Paddy rice, husked rice : a) Paddy rice : 1 . Round grain     2. Long grain     b) Husked rice : 1 . Round grain     2. Long grain 0 0 0 0 II. Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain     2. Long grain     b) Wholly milled rice : 1 . Round grain     2. Long grain 0 0 0 0 III . Broken rice    